Citation Nr: 1004589	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  07-06 299A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2. Entitlement to nonservice-connected pension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1967 to 
August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in November 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  In May 2008, the 
Board remanded the case to the agency of original 
jurisdiction (AOJ) for additional development, and it now 
returns to the Board for appellate review. 

The Board notes that the Veteran had also filed a timely 
appeal with the denial of service connection for bilateral 
hearing loss.  However, while the appeal was in REMAND 
status, this claim was granted by the AOJ.  Therefore, the 
claim for service connection for bilateral hearing loss is 
no longer before the Board.

The Veteran testified at a personal hearing before the 
undersigned, sitting at the RO in October 2007.  A 
transcript of the hearing is associated with the claims 
file.


FINDINGS OF FACT

1. Resolving all reasonable doubt in the Veteran's favor, 
his PTSD is the result of a verified in-service stressor.

2. The Veteran is unable to follow a substantially gainful 
occupation due to impairment that is reasonably certain to 
continue throughout his life.


CONCLUSIONS OF LAW

1. PTSD was incurred in the Veteran's active duty military 
service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2009).

2. The criteria for basic eligibility for non-service-
connected VA pension benefits have been met.  38 U.S.C.A. §§ 
1502, 1521 (West 2002); 38 C.F.R. §§ 3.2, 3.3 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision herein to grant service connection 
for PTSD and entitlement to nonservice-connected pension is 
a full grant of the benefits sought on appeal, no further 
action is required to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) and the 
implementing regulations.

I. PTSD

Service connection may be granted for disability arising 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for PTSD requires medical evidence of a 
current diagnosis of PTSD, credible supporting evidence that 
the claimed in-service stressor(s) occurred, and a link 
between the current diagnosis and the claimed in-service 
stressor(s).  38 C.F.R. § 3.304(f).  See also Cohen 
v. Brown, 10 Vet. App. 128 (1997).  

With regard to the second PTSD element, evidence of an in-
service stressor, the evidence necessary to establish the 
claimed stressor varies depending on whether it can be 
determined that the Veteran "engaged in combat with the 
enemy."  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
3.304(d).

If it is determined through military citation or other 
supporting evidence that a veteran engaged in combat with 
the enemy, and the claimed stressors are related to combat, 
the Veteran's lay testimony regarding the reported stressors 
must be accepted as conclusive evidence as to their actual 
occurrence.  No further development or corroborative 
evidence will be deemed necessary.  See 38 C.F.R.
§ 3.304(f).

Where a determination is made that the Veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the Veteran's lay testimony alone 
will not be enough to establish the occurrence of the 
alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 
(1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In 
such cases, the record must contain service records or other 
evidence in support of the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Once independent verification of the stressor event has been 
submitted, the Veteran's personal exposure to the event may 
be implied by the evidence of record.  A veteran need not 
substantiate his actual presence during the stressor event; 
the fact that the Veteran was assigned to and stationed with 
a unit that was present while such an event occurred 
strongly suggests that he was, in fact, exposed to the 
stressor event.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).

The Board observes that the Veteran's service personnel 
records are negative for any decoration or award signifying 
combat and that his military occupational specialty (MOS) 
was that of intelligence analyst with Company B, 5th Special 
Forces Group (Airborne).  There is no indication that he 
engaged in combat with the enemy.  Therefore, as indicated 
above, the Veteran's lay testimony alone is not enough to 
establish the occurrence of the alleged stressor, and the 
evidence must contain independent statements or records 
supporting such occurrence.  See Morneau, supra; Dizoglio, 
supra; West (Carlton), supra; and Zarycki, supra.

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  

The Veteran's service personnel records reflect that he 
served in the Republic of Vietnam from July 1969 to August 
1970.  The Veteran contends that he suffers from PTSD as a 
result of combat experience in Vietnam.  The claimed combat 
experience includes participation in "sniffer" missions 
between March 15, 1970 and April 15, 1970 around Dak Pek, 
Ben Het, and Dak Seang and having his unit's camps at Dak 
Pek and Ben Het attacked and overrun in January 1970 or 
February 1970.  Service personnel records reflect that the 
Veteran was an intelligence analyst with Company B, 5th 
Special Forces Group (Airborne).  The U.S. Army and Joint 
Services Records Research Center (JSRRC) was requested to 
search unit records for confirmation of these events.  In 
response, JSRRC stated that they reviewed the Operational 
Report - Lessons Learned (OR-LL) for the 5th Special Forces 
Group (Airborne).  Of the information found by JSRRC and 
provided to VA, the following is relevant to the Veteran's 
claimed stressors: 

*	From April 12, 1970 to about April 18, 1970, Dak Pek 
received a mortar/rocket and sapper attack and during 
the first two days of the attack, three of the five 
main hills at Dak Pek were taken by the enemy.  

*	In April 1970, Ben Het received numerous barrages of 
82mm and 75mm recoilless rifle fire. 

The Board is aware that the 5th Special Forces Group was a 
large unit with groups stationed throughout Vietnam and that 
there is no documentation that the Veteran was stationed at 
either Dak Pek or Ben Hut.  Nevertheless, in light of the 
fact that the attacks described by JSRRC occurred during a 
time period in which the Veteran purports to have been at 
Dak Pek and Ben Hut and are consistent with his description 
of attacks at those camps, if at a different time, the Board 
affords the Veteran the benefit of the doubt and determines 
that he has a verified in-service stressor.  

Additionally, the Board finds that the Veteran has a current 
diagnosis of PTSD.  In this regard, the Board notes that VA 
treatment records and the June 2009 VA examination report 
show that the Veteran has been diagnosed with PTSD, major 
depressive disorder, cannabis dependence, alcohol 
dependence, and polysubstance abuse.  The latter three have 
been noted to be in remission.  Further, the June 2009 VA 
examiner stated that the Veteran meets the DSM-IV criteria 
for a diagnosis of PTSD.  38 C.F.R. § 4.125.  Finally, he 
opined that, the Veteran's PTSD is most likely caused by or 
a result of his cited military combat stressors and 
experiences while serving in Vietnam.  The record does not 
offer contradictory evidence as to the etiology of the 
Veteran's PTSD; therefore, the Board concludes that the 
Veteran has a diagnosis of PTSD that is a result of a 
verified in-service stressor.  Accordingly, service 
connection for PTSD is granted. 

II. Nonservice connected pension

Nonservice-connected pension benefits are payable to a 
veteran who served for 90 days or more during a period of 
war, which is not in dispute here, and who is permanently 
and totally disabled due to nonservice-connected 
disabilities that are not the result of his or her own 
willful misconduct.  38 U.S.C.A. § 1521 (West 2002); see 
also Dilles v. Brown, 5 Vet. App. 88, 89-90 (1993).  If a 
veteran's combined level of disability is less than 100 
percent, he or she must be unemployable by reason of 
disability.  38 C.F.R. §§ 3.321, 3.340, 3.342 and Part 4 
(2009); see also Brown (Clem) v. Derwinski, 2 Vet. App. 444, 
446 (1992).

Disability evaluations are determined by the application of 
the VA schedule of ratings which is based on average 
impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 3.321(a), Part 4 (2009). The basis of 
disability evaluations is the ability of the body as a 
whole, or of the psyche, or of a system or organ of the body 
to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10 (2009). 

In addition to assignment of appropriate rating evaluations 
for each disability, in pension cases, VA has the obligation 
to apply both the "average person" and "unemployability" 
tests, and, if the benefit may not be awarded under either 
of these tests, to make a determination as to whether there 
is entitlement to non service-connected disability pension 
on an extraschedular basis.  See Talley v. Derwinski, 2 Vet. 
App. 282 (1992); Roberts v. Derwinski, 2 Vet. App. 387 
(1992); and Brown v. Derwinski, 2 Vet. App. 444 (1992).

In the average person (or objective) test, total disability 
will be found to exist when there is present any impairment 
of mind or body which is sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation, provided that the impairment is reasonably 
certain to continue throughout the life of the disabled 
person.  38 U.S.C.A. § 1502(a)(1); 38 C.F.R. § 4.15.

Under the unemployability (or subjective) test, where the 
Veteran's disabilities meet the percentage requirements of 
38 C.F.R. § 4.16, and they are shown to be permanent in 
nature, a determination should be made whether such 
disabilities render him or her incapable of substantially 
gainful employment.  If so, the criteria for a grant of 
nonservice- connected pension are met.  To meet the 
percentage requirements of 38 C.F.R. § 4.16, the Veteran 
must suffer from one disability ratable at 60 percent or 
more, or two or more disabilities where one of the 
disabilities is ratable at 40 percent or more, and the 
combined rating of all disabilities is 70 percent or more.  
In this case, the record does not currently establish that 
the Veteran meets these eligibility requirements as he has a 
combined rating of 10 percent.  The Board is aware that the 
rating assigned for PTSD, which is herein service-connected, 
would impact the question of whether the Veteran meets the 
unemployability test; however, as discussed below, the Board 
finds that the Veteran is eligible for nonservice-connected 
pension under the average person test.  Thus, the rating 
assigned for his service-connected PTSD is not material to 
this decision.

The Veteran is currently 60 years of age, and he has had 3 
years of college education.  A June 2003 private treatment 
record indicates that the Veteran was a self-employed 
stockbroker.  In his May 2005 Income-Net Worth and 
Employment Statement, he indicated that his last employment 
had been in sales from November 2003 to July 2004.  He 
further indicated that had attempted and failed to obtain 
employment in home repair in February 2005.  At his hearing, 
he testified that he had not had any long-term gainful 
employment since 2001, and that his most recent work had 
been temporary part-time work, such as telephone sales.

A January 2006 VA treatment record indicates that the 
Veteran had been unable to maintain a full-time job, mostly 
due to his mental problem.  However, it is not clear that 
this statement is an opinion of the provider or a 
restatement of the Veteran's own statements.  Nevertheless, 
the Board determines that the June 2009 VA examination 
report provides objective findings as to the impact of the 
Veteran's PTSD on his employability.  

In this regard, the Board observes that the VA examiner 
stated that the Veteran's PTSD and co-occurring symptoms 
cause serious impairment in both social and work 
environments and that they result in the Veteran's 
limitations in performing occupational duties, to include 
obtaining and retaining gainful employment.  Finally, the 
examiner indicated that improvement of the Veteran's 
disability was unlikely to occur and cannot be realistically 
expected. 

The Board recognizes that VA benefits are generally not 
payable for disability resulting from willful misconduct, 
which includes alcohol and substance abuse disorders.  See 
38 C.F.R. § 3.3 (2009).  The Veteran's medical history 
includes treatment for both alcohol and substance abuse.  
However, the Board notes that the record reflects that the 
Veteran had not engaged in polysubstance abuse since 1982 
and that his alcohol and cannabis abuse were in remission.  
Additionally, the June 2009 VA examiner does not indicate 
that the Veteran's substance abuse disorders were 
contemplated as a cause of his occupational difficulties or 
are considered "co-occurring symptoms" of his PTSD.  Thus, 
the Board concludes that the competent evidence establishes 
that the Veteran's PTSD renders him unable to follow a 
substantially gainful occupation due to impairment that is 
reasonably certain to continue throughout his life.  38 
U.S.C.A. § 1502(a)(1); 38 C.F.R. § 4.15.  Accordingly, 
entitlement to nonservice-connected pension is granted.




ORDER

Service connection for PTSD is granted.

Entitlement to nonservice-connected pension is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


